Citation Nr: 1731702	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  07-25 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for bilateral hearing loss.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1944 to February 1945 in the Merchant Marine, and from February 1945 to December 1946 in the Army. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2007 and January 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.
 
In June 2014 the Board remanded the issue of entitlement to an extraschedular total disability rating for referral of that claim to the Director of the Compensation Service. The case has now been returned to the Board for further appellate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is unable to secure substantially gainful employment due to his service-connected hearing loss, evaluated as 30 percent disabling; and tinnitus, evaluated as 10 percent disabling.  He essentially alleges that these disorders preclude the effective communication that is necessary to obtain and retain substantially gainful employment that is consistent with his occupational and educational experience, and that his tinnitus prevents sleep and produces excessive tiredness.

During the appeal period, the Veteran's combined rating was 30 percent through March 6, 2012, and it has been 40 percent since.

Where the schedular requirements for a total disability rating based on unemployability are not met, but the Board finds that an extraschedular rating may be warranted, it cannot grant an extraschedular rating in the first instance. Rather, it must remand the claim to the AOJ for referral to the Director of the Compensation Service. See Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009). Hence this case was remanded for that purpose in June 2014.  In September 2016 the RO referred the claim for consideration of an extraschedular total disability rating based on individual unemployability to the Director. 

In a January 2017 opinion the Director denied entitlement to an extraschedular total disability rating based on individual unemployability, and the AOJ continued the denial in a supplemental statement of the case dated January 2017.

The Veteran was provided a January 2016 VA audiological examination to assess the nature and severity of his service-connected bilateral hearing loss and tinnitus. With regard to the functional impact of his disabilities, the examiner noted that the Veteran reported that his hearing loss impaired hearing and word association. The examiner opined that the Veteran's tinnitus produced no functional impact. Indeed, the examiner indicated that the Veteran did not report recurrent tinnitus, but rather only that ear ringing resulted from loud sounds.  The examiner did not, however, address an April 2014 unemployability assessment.

In April 2014 and May 2017 individual unemployability assessment was prepared by a vocational consultant. This assessment concluded that the Veteran was unable to maintain any substantially gainful employment solely due to his service-connected disabilities. The vocational consultant stated that the Veteran was "especially" impaired by his tinnitus, which kept him awake at night, necessitating naps totaling two hours daily.  A review of the available VA treatment records does not corroborate this assertion.  In his May 2017 update, the vocational consultant remarked on the Veteran's "absolute reliance" on his ability to read lips in order to effectively hear and understand the consultant, even with the use of bilateral hearing aids.

In a claim for total disability rating based on individual unemployability, the critical question is whether the Veteran's service-connected disabilities alone are sufficient to cause unemployability, without consideration of age or nonservice-connected disabilities. See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Here, given the findings of the January 2016 VA examiner, significant discrepancy remains with regard to whether the functional impairment noted by the vocational consultant is attributable solely to the Veteran's service-connected disabilities. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Therefore, remand is warranted to obtain an adequate examination to inform the Board's judgment on the complex medical questions raised by the appeal.

As the development ordered herein may bear significantly on the Veteran's claim for entitlement to an increased evaluation for bilateral hearing loss, that claim is also remanded for further development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding, pertinent VA treatment records, including records from the Boston VA Medical Center, dating since November 2016. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA examination to be jointly conducted by an audiologist and an otolaryngologist to address the current nature, severity and functional impact of the Veteran's service connected bilateral hearing loss and tinnitus alone. The Veteran's VBMS and Virtual VA files must be made available to the examiners for review of the case. Notations to the effect that these records were reviewed must be included in the report of each examiner.

The audiologist and otolaryngologist must jointly describe any and all functional impairments caused by bilateral hearing loss and tinnitus, and specifically describe how any functional impairment due to either relates to the Veteran's ability to obtain and maintain employment.  The examiners must answer the following questions:

a) To what extent, if any, does tinnitus prevent the appellant from obtaining restful sleep, and if it does how does such functionally impair the claimant?

b) To what extent does the need to read lips impair the appellant from performing some form of substantially gainful employment that is consistent with his education and occupational experience. Please note that the claimant's age may not be considered.  

In answering the above questions, the examiners must expressly address the conclusions and rationale of the April 2014 and May 2017 individual unemployability assessment reports which conclude that the Veteran is unemployable solely due to his hearing loss and tinnitus. 

The examiners must also expressly address the Veteran's December 2015 statement that his hearing loss caused him to require written instructions at work and impair his ability to drive. 

If the requested opinions cannot be rendered without resorting to speculation, the examiners must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

4. The AOJ must then review the aforementioned report to ensure that it is in COMPLETE compliance with the directives of this REMAND, and that the examiner has documented consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

5. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




